--------------------------------------------------------------------------------



EXHIBIT 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE


This separation agreement and general release is between Richard J. Dorris, an
individual (“Executive”), and Astec Industries, Inc., a Tennessee corporation
(“Astec”).


BACKGROUND


Executive has been employed by Astec, most recently as its Chief Operating
Officer.  Executive has notified Astec of his retirement from employment, and
Astec and Executive therefore have agreed to end Executive’s relationship with
Astec.  Executive and Astec desire to clarify and settle all matters relating to
Executive’s employment and the end of that employment.  Astec has offered
Executive the severance package described below in Section 2, which is expressly
conditioned on and subject to Executive’s acceptance of this agreement.


The parties therefore agree as follows:


1.          SEPARATION DATE.  Executive’s employment with Astec will end
effective September 13, 2019, which will be his last day of employment with
Astec (“Separation Date”).  On the Separation Date, Executive will also be
removed from all of his positions and offices with Astec and any subsidiary of
Astec, including officer, director, or board member, and Executive shall sign
and promptly provide to Astec all required documents to effectuate Executive’s
removal.


2.          COVENANTS OF ASTEC.


2.1          Astec will pay Executive’s regular compensation through the
Separation Date, and will also pay Executive for any accrued time off to which
he is entitled under Astec’s policies.


2.2          Astec will voluntarily pay to Executive a gross amount equal to 52
weeks of Executive's base salary, less required withholding deductions, as
separation pay.  The severance amount due under this Section 2.2 will be paid to
Executive in four equal, quarterly installments beginning after the Effective
Date, as follows:


(a)          Astec shall make the first quarterly payment on December 31, 2019


(b)          Astec shall make the second quarterly payment on March 31, 2020.


(c)          Astec shall make the third quarterly payment on June 30, 2020.


(d)          Astec shall make the fourth and final quarterly payment on
September 30, 2020.


The severance payments that Astec has agreed to make under this section are in
excess of what Executive would otherwise be entitled to receive.






1

--------------------------------------------------------------------------------



2.3          Astec shall transfer to Executive ownership of the company vehicle
that Executive has been provided for business use (VIN# 1FAHP2F80FG126324). 
After the Separation Date, Executive will be fully responsible for all costs and
expenses, including insurance, gas, and maintenance, relating to the vehicle. 
Astec likewise shall permit Executive to keep and retain the laptop computer,
computer monitor, printer, and cellular telephone (including telephone number)
that Astec issued to him for business use.


2.4          Except as specifically provided above, Astec will not be obligated
or liable to Executive for any compensation, salary, payment, bonus, commission,
or benefit of any nature whatsoever by reason of Executive’s employment, whether
by express or implied agreement, arrangement, custom, or otherwise.  Executive
is accepting the payment described above in lieu of any other payment or benefit
to which he might claim entitlement, and Executive expressly waives any claim or
entitlement to any additional payment or benefit, whether of the type described
above or otherwise.  Executive likewise is waiving any right to any restricted
stock unit or other similar benefit awarded or provided to him that is not fully
vested as of the Separation Date.


3.          EMPLOYEE BENEFIT PLANS.  Executive’s participation in Astec’s
employee benefit plans will cease on the later of the Separation Date or on the
date provided under the terms of such plans.


4.          RELEASE.


4.1          To induce Astec to enter into this agreement and to make the
payment described above, Executive releases and discharges Astec and any owners,
successors, assigns, affiliates, members, managers, subsidiary company, related
company, and surviving company or companies by reason of any merger or
acquisition of Astec, and all officers, trustees, shareholders, directors,
members, managers, plan administrators, employees, agents, or attorneys of any
of the foregoing entities (collectively referred to as “Releasees”) from all
charges, complaints, claims, liabilities, obligations, actions, promises,
agreements, causes of action, suits, demands, costs, losses, damages, debts, and
expenses, whether known, unknown, disclosed, or undisclosed, that Executive now
has, owns, or holds, claims to have, own, or hold, at any time heretofore had,
owned, or held, or that he claimed to have, own, or hold against Releasees. 
This general release of all claims includes, but is not limited to, any claim
under Title VII (42 U.S.C. § 2000e et seq.), the Age Discrimination in
Employment Act (29 U.S.C. § 621 et seq.), the Family and Medical Leave Act (29
U.S.C. § 2601 et seq.), the National Labor Relations Act (29 U.S.C. § 151 et
seq.), the Worker Adjustment and Retraining Notification Act of 1988 (29 U.S.C.
§ 2101 et seq.), the Civil Rights Acts of 1866, 1871, 1964, and 1991, the
Americans with Disabilities Act (42 U.S.C. § 12101 et seq.), the Rehabilitation
Act of 1973 (29 U.S.C. § 701 et seq.), the Consolidated Omnibus Budget and
Reconciliation Act of 1985 (29 U.S.C. § 1161 et seq.), the Employee Retirement
Income and Security Act (29 U.S.C. § 1001 et seq.), the Older Workers Benefit
Protection Act, the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C.
§ 2000ff et seq.), the Tennessee Human Rights Act (Tenn. Code Ann. § 4-21-101 et
seq.), the Tennessee Public Protection Act (Tenn. Code Ann. § 50-1-304), and the
Tennessee Disability Act (Tenn. Code Ann. § 8-50-103 et seq.), and any claim
under any statute, ordinance, regulation, or common law theory protecting
whistleblowers or proscribing retaliation, discrimination, or harassment,
regarding personal injury, regarding wrongful discharge, or relating to rights
and obligations under contract, whether express, implied, or otherwise.






2

--------------------------------------------------------------------------------




4.2          This is a general release of all claims except that Executive is
not waiving (a) any right or entitlement that cannot be waived as a matter of
law; (b) any right or entitlement to any vested benefits in Astec’s employee
benefit, retirement, or stock option plans; or (c) the right to file a charge or
participate in an investigation with the Equal Employment Opportunity Commission
or Tennessee Human Rights Commission, although he is waiving his right to
recover a monetary award as a result of any and all such claims, charges, or
investigations resulting from his employment.  Nothing in this agreement limits
Executive's ability to file a charge or complaint with the Occupational Safety
and Health Administration or the Securities and Exchange Commission, or any
similar federal or state agency.  This agreement also does not limit Employee's
ability to communicate with any such agency or otherwise participate in any
investigation or proceeding that may be conducted by any such agency, including
providing documents or other information, without notice to Astec.


5.          VALIDITY OF RELEASE LANGUAGE.  This agreement is in full compliance
with the Age Discrimination in Employment Act and Older Workers Benefit
Protection Act (specifically 29 U.S.C. § 626(f)).  In particular:


5.1          This agreement is written in a manner understandable to Executive. 
Executive has read this agreement in its entirety, has had any questions about
it fully answered to his satisfaction, and fully understands its terms. 
Executive has been advised to consult with his attorney before executing this
agreement.


5.2          The consideration provided to Executive under this agreement is in
addition to anything of value to which he is already entitled.


5.3          Astec has offered and agreed to allow Executive a period of at
least twenty-one (21) days within which to consider this agreement.  Executive
is under no obligation whatsoever to sign this agreement before the expiration
of the twenty-one (21) day period, but may voluntarily choose to do so.


5.4          Executive may revoke this agreement within seven (7) days from the
date on which he signs it (“Revocation Period”), and this agreement will not
become effective or enforceable until after the Revocation Period has expired,
and as provided in section 18 of this agreement.  To exercise his right to
revoke this agreement, Executive must, within the Revocation Period, deliver
written notice that he is revoking this agreement to Campbell Brooks, Director
of Human Resources, 4101 Jerome Avenue, Chattanooga, TN 37407; fax:
423.867.4127; email: cbrooks@astecindustries.com.  Such written notice will be
valid only if sent by U.S. registered or certified mail, email, or facsimile and
received by Campbell Brooks no later than the expiration of the Revocation
Period.  If not so revoked within the Revocation Period, this agreement will be
valid, binding, and enforceable in all respects, except as provided in section
18.


6.          ASTEC PROPERTY.  Except as provided above, Executive shall promptly
return to Astec all physical and electronic property, files, memoranda, records,
equipment, documents, photographs, computer discs, audiotapes, videotapes, and
other property of Astec or any Astec subsidiary, or copies or reproductions of
the same, that he has received from Astec or any subsidiary or obtained through
his employment with Astec.  This includes, but is in no way limited to,
handbooks, policies, day planners, key cards, access cards, trade secrets,
Confidential Information (as defined below), personal data assistants, mobile
telephones, smartphones, pagers, business records, computers, printouts of
electronically stored information, and office equipment.  Executive also shall
immediately discontinue use of any Astec equipment, software programs, and
intellectual property.






3

--------------------------------------------------------------------------------




7.          COOPERATION WITH MANAGEMENT.  If requested by Astec or any Astec
subsidiary, or any of their respective officers, directors, agents,
representatives, employees, or attorneys, Executive shall fully cooperate with
Astec or any Astec subsidiary (a) in responding to any questions or issues that
may arise regarding his former duties; (b) in the defense of any claim against
Astec or any Astec subsidiary, including, without limitation, any administrative
or other charge, demand, lawsuit, arbitration, mediation, or other demand for
legal or equitable relief, notwithstanding the forum, or (c) in Astec’s or any
Astec subsidiary’s response to any compliance-related or other issue.  This
section is not intended to require anything of Executive other than providing,
if requested, truthful and accurate assistance or testimony.


8.          CONFIDENTIALITY OF THIS AGREEMENT.  The terms of this agreement are
STRICTLY CONFIDENTIAL.  Executive shall not disclose, reveal, or disseminate,
orally, electronically, in writing, or in any manner whatsoever, the settlement
of this matter, the fact or amount of the severance payments set forth in
Section 2, or the contents of this agreement, except that he may discuss this
agreement with his spouse, attorney, financial advisor, and tax preparer.


9.          CONFIDENTIALITY AND NONDISCLOSURE OF INFORMATION LEARNED DURING
EMPLOYMENT.


9.1          During Executive’s employment with Astec, he received and had
access to Confidential Information, as that term is defined in section 9.5
below.  Executive shall not at any time after the Separation Date, except as
authorized in writing by Astec’s CEO, directly or indirectly use for Executive’s
own benefit or for the benefit of any person or entity other than Astec, or
directly or indirectly divulge, disclose, disseminate, distribute, or
communicate to any person or entity, any Confidential Information.


9.2          Executive shall notify Astec before disclosing any Confidential
Information to fulfill any legal obligation so that it may obtain a protective
order or other similar relief from disclosure, if desired, and Executive shall
cooperate with Astec in its efforts to preserve the confidentiality of any
Confidential Information.


9.3          All Confidential Information, including any Confidential
Information that Executive wholly or partially created or discovered during his
employment with Astec, is to remain the sole property of Astec.  Executive shall
perform all actions reasonably requested by Astec or any Astec subsidiary to
establish and confirm Astec’s or any Astec subsidiary’s ownership of
Confidential Information (including, without limitation, assignments, consents,
powers of attorney, and other instruments).  Executive specifically waives and
hereby assigns to Astec any and all rights to inventions, discoveries, and
improvements made by him during his employment with Astec, whether made solely
or jointly with others, whether patentable or unpatentable, as well as any and
all rights in and to any patents, reissue patents, patent applications,
divisional applications, continuing applications, substitute applications,
renewal applications, and all other applications for Letters Patent which have
been filed or shall be filed on any of said inventions, discoveries, and
improvements, whether filed in the United States or any other country. 
Executive also specifically waives and hereby assigns to Astec any and all
rights to the copyright in any works of authorship created by him, either solely
or jointly with other co-authors, and all moral rights associated therewith, to
which he might otherwise be entitled under applicable law.  Executive also
specifically waives and hereby assigns to Astec any and all rights to Astec's
trademarks, service marks, and trade names as well as any and all good will
associated therewith.






4

--------------------------------------------------------------------------------




9.4          Executive shall take all necessary precautions, including the
establishment of appropriate procedures and disciplines, to safeguard the
confidential nature of the Confidential Information.


9.5          As used in this agreement, “Confidential Information” means all
trade secrets and confidential and proprietary information or knowledge relating
to Astec or any subsidiary of Astec, including, without limitation, business
plans, marketing plans, business agreements, strategies, pricing, customers
(including, without limitation, the names, addresses or telephone numbers of its
customers or prospective customers), arrangements with customers, arrangements
with other individuals or entities, memoranda, letters, reports, research,
analyses, technologies, inventions, innovations, work product, computer
programs, designs, drawings, sketches, blueprints, processes, information
systems, web applications, financial information, training manuals, operations
manuals, and other information conceived, generated, produced, developed, or
made before or during Executive’s employment with Astec, that Astec, or any
subsidiary of Astec, consider to be confidential or proprietary in nature.


10.          RESTRICTIONS ON COMPETITION AND SOLICITATION.


10.1          Noncompetition with Astec Industries, Inc. or its subsidiaries. 
For the 12-month period after the Effective Date, Executive shall not, without
first receiving the express written permission of the CEO of Astec,:


(a)          own any interest in, manage, operate, or control a Competing
Business (as defined below); or


(b)          directly or indirectly render services, whether paid or unpaid, and
whether personally or as an employee, agent, consultant, independent contractor,
or otherwise, as or to a Competing Business.


10.2          Nonsolicitation of Employees. For the 12-month period after the
Effective Date, Executive shall not, either on Executive’s own account or for
any individual or entity, directly or indirectly,:


(a)          solicit, interfere with, or endeavor to cause any employee of Astec
or any subsidiary of Astec to leave his or her employment; or


(b)          induce or attempt to induce any employee of Astec or any subsidiary
of Astec to terminate, breach, or violate his or her written or oral agreement
with Astec or a subsidiary of Astec.


10.3          Nonsolicitation of Customers.  For the 12-month period after the
Effective Date, Executive shall not directly or indirectly solicit, induce, or
attempt to induce any Customer:


(a)          to cease doing business in whole or in part with or through Astec
or any subsidiary of Astec;


(b)          to refuse to do business with Astec or any subsidiary of Astec;


(c)          to do business with a Competing Business;


(d)          to reduce or lessen its business with Astec or any subsidiary of
Astec; or


(e)          to do business with any individual (including Executive), business,
or entity that manufactures, sells, or services any product that is similar to
any product manufactured, sold, or serviced by any subsidiary of Astec.






5

--------------------------------------------------------------------------------




10.4          Tolling of Time Periods.  The ending date of the time periods set
forth in section 10 of this agreement are to be tolled and suspended during any
period in which Executive is in violation of this agreement so that the periods
of noncompetition and nonsolicitation are extended by the number of days during
which Executive was in violation of this agreement.


10.5          Definitions.  As used in this section:


(a)          “Competing Business” means any person, corporation, partnership,
proprietorship, individual, limited liability company, firm, or other
association or entity that either: (i) is engaged in the business of
manufacturing, selling, or servicing any product that is similar to or
competitive with any product manufactured, sold, or serviced by any subsidiary
of Astec, or (ii) owns (whether wholly or partially) a corporation, partnership,
proprietorship, individual, limited liability company, firm, or other
association or entity that is engaged in the business of manufacturing, selling,
or servicing any product that is similar to or competitive with any product
manufactured, sold, or serviced by any subsidiary of Astec.


(b)          “Customer” means any person, corporation, partnership,
proprietorship, individual, limited liability company, firm, or other
association, or entity that has at any time during the 24-month period preceding
the Effective Date engaged any subsidiary of Astec to develop, design,
customize, distribute, sell, purchase, or provide any product or service.


11.          NO CLAIMS.  Executive has not filed any notice, claim, complaint,
charge, or lawsuit of any kind whatsoever against any of the Releasees (as
defined in Section 4) with any court, governmental agency, regulatory body, or
other third party with respect to any matter related to Astec, any subsidiary of
Astec, or a Releasee, or arising out of his employment with Astec or the
separation of that employment.


12.          NO KNOWLEDGE OF COMPLIANCE ISSUES.  Executive represents and
confirms that he is presently unaware of any legal, regulatory, or compliance
violation that occurred before or during his employment with Astec that would
subject Astec or any Releasee to civil or criminal liability, damages, fines,
sanctions, penalties, or other monetary payments.


13.          NO ADMISSION.  This agreement is not to be construed as an
admission by Astec of any acts of discrimination, harassment, retaliation,
misconduct, or any other illegal conduct against Executive or any other person,
and Astec specifically disclaims any liability to, or discrimination,
harassment, retaliation, misconduct, or any other illegal conduct against,
Executive or any other person on the part of itself, its employees, or its
agents.


14.          REMEDIES.  Damage in the event of a breach of this agreement would
be difficult, if not impossible, to calculate, thus entitling Astec to
injunctive relief in the event of a breach or threatened breach of this
agreement, in addition to any entitlement to monetary damages.  If Executive
breaches, or threatens to breach, this agreement, Astec will be entitled to
recover from Executive any and all costs and expenses, including attorneys’ fees
and litigation costs, that it may incur if Executive breaches or threatens to
breach this agreement or in the defense of a claim against Astec or any of the
Releasees that Executive has released in this agreement.






6

--------------------------------------------------------------------------------




15.          ENTIRE AGREEMENT.  This agreement sets forth the entire agreement
between the parties as to the separation of Executive’s employment with Astec,
and it fully supersedes any prior agreements or understandings between them
pertaining to the separation of his employment.  The parties agree that they may
modify this agreement only by a subsequent, written agreement that is executed
by both parties.


16.          VOLUNTARY AGREEMENT.  Executive voluntarily executes this
agreement, and his execution of this agreement is not based upon any
representation by any party as to the merits, legal liability, or value of any
claims of the parties or any other matter related to this agreement.


17.          GOVERNING LAW; VENUE.  Astec’s principal place of business is in
Chattanooga, Tennessee, and this agreement will be signed and accepted by Astec
in the State of Tennessee.  This agreement, and all rights and obligations of
the parties under this agreement, are to be governed by and construed in
accordance with the laws of the State of Tennessee, without reference to any
conflicts of laws principles.  Any legal action, claim, or proceeding relating
to this agreement or Executive’s employment with Astec must be filed in a state
or federal court of competent jurisdiction in or for Hamilton County, Tennessee.


18.          EFFECTIVE DATE.  Unless Executive exercises his right to revoke
this agreement in accordance with section 5.4, this agreement will become
effective on the date that the last party signs it or on the eighth (8th) day
after Executive signs it, whichever is later.


19.          SEVERABILITY.  If any provision of this agreement is held to be
unenforceable, then that provision is to be construed either by modifying it to
the minimum extent necessary to make it enforceable (if permitted by law) or by
disregarding it (if not permitted by law).  If an unenforceable provision is
modified or disregarded in accordance with this section, the rest of the
agreement is to remain in effect as written, and the unenforceable provision is
to remain as written in any circumstances other than those in which the
provision is held to be unenforceable.  But if modifying or disregarding the
unenforceable provision would result in the failure of an essential purpose of
this agreement, the entire agreement is to be held unenforceable.


BY SIGNING BELOW, EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT IN ITS
ENTIRETY AND FULLY UNDERSTANDS AND AGREES TO ALL OF ITS TERMS.




Septermber 18, 2019
/s/ Richard J. Dorris
 
DATE SIGNED
EXECUTIVE
 
 
 
Printed Name: Richard J. Dorris
   
 
ASTEC INDUSTRIES, INC.
 
 
September 18, 2019
/s/ Campbell Brooks
DATE SIGNED
 
 
 
 
Printed Name: Campbell Brooks
 
 
 
Title: Corporate Director of Human Resources




7

--------------------------------------------------------------------------------